Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sullivan, J.), rendered June 12, 1986, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that he was incapacitated or otherwise unable to comprehend the proceedings wherein he pleaded guilty and upon which his predicate felony conviction was based. The Supreme Court correctly determined that there was no substantive basis to this claim and properly denied the defendant’s challenge to his status as a predicate felon (see, People v Buckley, 139 AD2d 589; People v Gosso, 130 AD2d 683; People v Nance, 110 AD2d 857; see also, People v Harris, 61 NY2d 9). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.